Exhibit 10.3

Execution Version

 

 

LOAN AGREEMENT

between

CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY

and

SAN JOSE WATER COMPANY

Dated as of June 1, 2010

relating to

$50,000,000

California Pollution Control Financing Authority

Revenue Bonds

(San Jose Water Company Project)

Series 2010A

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   2

SECTION 1.1. Definition Of Terms

   2

SECTION 1.2. Number And Gender

   2

SECTION 1.3. Articles, Sections, Etc.

   2

ARTICLE II REPRESENTATIONS

   2

SECTION 2.1. Findings Of The Authority

   2

SECTION 2.2. Representations Of The Authority

   3

SECTION 2.3. Representations and Warranties Of The Borrower

   3

ARTICLE III CONSTRUCTION OF THE PROJECT; ISSUANCE OF THE BONDS

   5

SECTION 3.1. Agreement To Construct The Project; Modifications of the Project

   5

SECTION 3.2. Disbursements From The Project Fund; Disbursements From The Costs
Of Issuance Fund

   6

SECTION 3.3. Establishment Of Completion Date; Obligation Of Borrower To
Complete

   8

SECTION 3.4. Investment Of Moneys In Fund

   8

ARTICLE IV LOANS OF PROCEEDS; REPAYMENT PROVISIONS

   8

SECTION 4.1. Loan Of Bond Proceeds; Issuance Of Bonds

   8

SECTION 4.2. Repayment And Payment Of Other Amounts Payable

   9

SECTION 4.3. Unconditional Obligation

   10

SECTION 4.4. Assignment Of Authority’s Rights

   11

SECTION 4.5. Amounts Remaining In Funds

   11

ARTICLE V SPECIAL COVENANTS AND AGREEMENTS

   11

SECTION 5.1. Right Of Access To The Project

   11

SECTION 5.2. The Borrower’s Maintenance Of Its Existence; Assignments; Permitted
Transfers Of The Project

   11

SECTION 5.3. Records And Financial Statements Of Borrower

   15

SECTION 5.4. Insurance

   15

SECTION 5.5. Maintenance And Repair; Taxes; Utility And Other Charges

   15

SECTION 5.6. Qualification In California

   16

SECTION 5.7. General Tax Covenants

   16

SECTION 5.8. Special Arbitrage Certifications; Rebate

   16



--------------------------------------------------------------------------------

SECTION 5.9. Notice And Certificates To Trustee

   16

SECTION 5.10. Financing And Continuation Statements

   17

SECTION 5.11. Continuing Disclosure

   17

SECTION 5.12. Changes to the Project

   17

ARTICLE VI LOAN DEFAULT EVENTS AND REMEDIES

   18

SECTION 6.1. Loan Default Events

   18

SECTION 6.2. Remedies On Default

   19

SECTION 6.3. Agreement To Pay Attorneys’ Fees And Expenses

   20

SECTION 6.4. No Remedy Exclusive

   20

SECTION 6.5. No Additional Waiver Implied By One Waiver

   20

ARTICLE VII PREPAYMENT

   20

SECTION 7.1. Redemption Of Bonds With Prepayment Moneys

   20

SECTION 7.2. Option To Prepay Installments

   21

SECTION 7.3. Mandatory Prepayment

   21

SECTION 7.4. Amount Of Prepayment

   21

SECTION 7.5. Notice Of Prepayment

   22

ARTICLE VIII NON-LIABILITY OF AUTHORITY; EXPENSES; INDEMNIFICATION

   22

SECTION 8.1. Non-Liability Of Authority

   22

SECTION 8.2. Expenses

   22

SECTION 8.3. Indemnification

   23

ARTICLE IX MISCELLANEOUS

   24

SECTION 9.1. Notices

   24

SECTION 9.2. Severability

   24

SECTION 9.3. Execution Of Counterparts

   24

SECTION 9.4. Amendments, Changes And Modifications

   25

SECTION 9.5. Governing Law; Venue

   25

SECTION 9.6. Authorized Representative

   25

SECTION 9.7. Term Of The Agreement

   25

SECTION 9.8. Binding Effect

   25

SECTION 9.9. Survival Of Fee Obligation

   25

SECTION 9.10. Liability of Authority Limited to Revenues

   25

SECTION 9.11. Waiver of Personal Liability

   26

SECTION 9.12. Opinion of Bond Counsel

   26

 

ii



--------------------------------------------------------------------------------

SECTION 9.13. Complete Agreement

   26

EXHIBIT A DESCRIPTION OF THE PROJECT

   A-1

EXHIBIT B LEASES RELATING TO THE PROJECT

   B-1

EXHIBIT C FINAL PROJECT COMPLETION CERTIFICATE

   C-1

EXHIBIT D FORM OF ANNUAL BORROWER CERTIFICATE

   D-1

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of June 1, 2010 (this “Agreement”) between
CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY, a public instrumentality and
political subdivision of the State of California (the “Authority”), and SAN JOSE
WATER COMPANY, a California corporation (the “Borrower”).

W I T N E S S E T H:

WHEREAS, the Authority is a public instrumentality and political subdivision of
the State of California, created by the California Pollution Control Financing
Authority Act (constituting Division 27 of the Health and Safety Code of the
State of California as now in effect and as it may from time to time hereafter
be amended or supplemented) (the “Act”) and authorized to finance the
acquisition, construction, renovation, installation, improvement and equipping
of water facilities constituting a “project” within the meaning of the Act,
including those that will prevent the pollution of drinking water or improve the
quality of water or ensure the safe handling, recycling or disposal of materials
that might otherwise be improperly disposed of; and

WHEREAS, the Authority is further authorized to issue its bonds for the purpose
of paying all or any part of the costs of a project, and for any other
authorized purpose; to acquire and hold property, including funds, project
agreements and other obligations of any kind, and pledge, encumber or assign the
same, or the revenues therefrom or any portion of such revenues, or other
rights, whether then owned or possessed, or thereafter acquired, for the benefit
of the owners, and as security or additional security for any bonds or the
performance of obligations under an indenture; to provide for the advance of
bond proceeds and other funds pursuant to project agreements as necessary to pay
or reimburse for project costs; and to enter into loan agreements; and

WHEREAS, the Borrower, has duly caused an application to be filed with the
Authority for financial assistance to finance the acquisition, construction,
renovation, installation, improvement and equipping of certain water facilities
that will prevent the pollution of drinking water or improve the quality of
water or ensure the safe handling, recycling or disposal of materials that might
otherwise be improperly disposed of in the Cities of Cupertino, San Jose, Santa
Clara, Campbell, Monte Sereno, Saratoga and Los Gatos and contiguous areas in
the County of Santa Clara, California, as more particularly described in Exhibit
A hereto (the “Project”), which facilities qualify as a “project” under the Act;
and

WHEREAS, the Authority after due investigation and deliberation has adopted its
resolutions approving said application and authorizing the making of a loan to
the Borrower for the financing of the acquisition, construction, renovation,
installation, improvement and equipping of the Project at such locations during
the term of the Bonds (described below); and

WHEREAS, the Authority proposes to issue its California Pollution Control
Financing Authority Revenue Bonds (San Jose Water Company Project) Series 2010A
(the “Bonds”), in the aggregate principal amount of $50,000,000, to finance a
portion of the cost of the acquisition, construction, renovation, installation,
improvement and equipping of the Project upon the terms and conditions set forth
herein; and



--------------------------------------------------------------------------------

WHEREAS, the Authority will enter into an Indenture, dated as of June 1, 2010
(the “Indenture”), with Wells Fargo Bank, National Association, as trustee (the
“Trustee”), pursuant to which the Bonds will be issued;

NOW, THEREFORE, for and in consideration of the premises and the material
covenants hereinafter contained, the parties hereto hereby formally covenant,
agree and bind themselves as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definition Of Terms. Unless the context otherwise requires, the
terms used in this Loan Agreement shall have the meanings specified in
Section 1.01 of the Indenture, as originally executed or as it may from time to
time be supplemented or amended as provided therein.

SECTION 1.2. Number And Gender. The singular form of any word used herein,
including the terms defined in Section 1.01 of the Indenture, shall include the
plural, and vice versa. The use herein of a word of any gender shall include all
genders.

SECTION 1.3. Articles, Sections, Etc. Unless otherwise specified, references to
Articles, Sections and other subdivisions of this Loan Agreement are to the
designated Articles, Sections and other subdivisions of this Loan Agreement as
amended from time to time. The words “hereof,” “herein,” “hereby,” “hereunder”
and words of similar import refer to this Loan Agreement as a whole. The
headings or titles of the several articles and sections, and the table of
contents appended to copies hereof, shall be solely for convenience of reference
and shall not affect the meaning, construction or effect of the provisions
hereof.

ARTICLE II

REPRESENTATIONS

SECTION 2.1. Findings of the Authority. The Authority makes the following
findings:

(a) On March 24, 2010, the Authority gave its preliminary approval for the
financing of the Project. On April 22, 2010, a public hearing with respect to
the Bonds and the Project was held in accordance with the provisions of the
Code. On May 26, 2010, the Authority adopted its resolution approving financing
of the Project.

(b)(i) The Borrower is a “participating party” as such term is defined in the
Act; (ii) the Project is a “project” as such term is defined in the Act;
(iii) the loan to be made hereunder with the proceeds of the Bonds will promote
the purposes of the Act by providing funds to finance the acquisition,
construction, renovation, installation, improvement and equipping of the
Project; (iv) said loan is in the public interest, serves the public purposes
and meets the requirements of the Act; and (v) the portion of such loan
allocable to the Costs of the Project does not exceed the total cost thereof as
determined by the Borrower and approved by the Authority.

 

2



--------------------------------------------------------------------------------

(c) No member of the Authority, or any officer or employee of the Authority who
participated in the making of this Loan Agreement, is financially interested
(within the meaning of Government Code Section 1090) in the Borrower or in this
Loan Agreement or the Indenture.

SECTION 2.2. Representations of the Authority. The Authority makes the following
representations as the basis for its undertakings herein contained:

(a) The Authority is a public instrumentality and political subdivision of the
State of California. Under the provisions of the Act, the Authority has the
power to enter into the transactions contemplated by this Loan Agreement and the
Indenture and to carry out its obligations hereunder. By proper action, the
Authority has duly authorized the execution and delivery of this Loan Agreement
and the Indenture and the performance of its obligations thereunder.

(b) The representations of the Authority in the Tax Certificate are true and
correct as of the date hereof (subject to the qualifications set forth, and in
reliance upon the sources of information described, in the Tax Certificate).

(c) The Authority will issue the Bonds under, and the Bonds will be secured by,
the Indenture, pursuant to which the Authority’s interest in this Loan Agreement
(except certain rights of the Authority to payment for fees and expenses and its
rights to indemnification, inspection, enforcement; and consent and receipt of
notices, certificates and opinions) will be pledged to the Trustee as security
for payment of the principal of, premium, if any, and interest on the Bonds, as
provided in the Indenture.

(d) The Authority has not pledged and will not pledge its interest in this Loan
Agreement for any purpose other than as provided in the Indenture.

(e) The Authority is not in default under any of the provisions of the laws of
the State of California, which default would affect its existence or its powers
referred to in subsection (a) of this Section 2.2.

SECTION 2.3. Representations and Warranties of the Borrower. The Borrower makes
the following representations and warranties as the basis for its undertakings
herein contained:

(a) The Borrower is a corporation duly organized and existing under the laws of
the State of California, is in good standing in the State of California, has
duly authorized, by proper action, the execution and delivery of this Loan
Agreement and all other documents contemplated hereby to be executed by the
Borrower and has the power to enter into and consummate the transactions
contemplated by this Loan Agreement and all other documents contemplated hereby
to be executed by the Borrower. This Loan Agreement has been duly authorized,
executed and delivered by the Borrower. This Loan Agreement, when assigned to
the Trustee pursuant to the Indenture, will constitute the legal, valid and
binding agreement of

 

3



--------------------------------------------------------------------------------

the Borrower enforceable against the Borrower by the Trustee in accordance with
its terms for the benefit of the Holders of the Bonds, and any rights of the
Authority and obligations of the Borrower not so assigned to the Trustee
constitute the legal, valid, and binding agreement of the Borrower enforceable
against the Borrower by the Authority in accordance with its terms; except in
each case as enforcement may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors’ rights generally, by the application of
equitable principles regardless of whether enforcement is sought in a proceeding
at law or in equity and by public policy.

(b) Neither the execution and delivery of this Loan Agreement, the consummation
of the transactions contemplated hereby, nor the fulfillment of or compliance
with the terms and conditions hereof, conflicts with or results in a breach of
any of the terms, conditions or provisions of the Borrower’s Articles of
Incorporation or Bylaws or of any material actions or of any material agreement
or instrument to which the Borrower is now a party or by which it is bound, or
constitutes a default (with due notice or the passage of time or both) under any
of the foregoing.

(c) No consent or approval of any trustee or holder of any indebtedness of the
Borrower or any guarantor of indebtedness of or other provider of credit or
liquidity of the Borrower, and no consent, permission, authorization, order or
license of, or filing or registration with, any governmental authority (except
(i) with respect to any state securities or “blue sky” laws or (ii) for the
construction, use or operation of the Project which are expected by the Borrower
to be obtained prior to the construction, use or operation of the Project) is
necessary in connection with the execution and delivery of this Loan Agreement
or the consummation of any transaction herein contemplated, or the fulfillment
of or compliance with the terms and conditions hereof, except as have been
obtained or made and as are in full force and effect.

(d) There is no action, suit, proceeding, inquiry or investigation, before or by
any court or federal, state, municipal or other governmental authority, pending,
or to the knowledge of the Borrower, after reasonable investigation, threatened,
against or affecting the Borrower or the assets, properties or operations of the
Borrower which, if determined adversely to the Borrower or its interests, would
have a material adverse effect upon the consummation of the transactions
contemplated by, or the validity of, this Loan Agreement, and the Borrower, to
the best of its knowledge after reasonable inquiry, is not in default (and no
event has occurred and is continuing which with the giving of notice or the
passage of time or both could constitute a default) with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or other governmental authority, which default might have consequences
that would materially and adversely affect the consummation of the transactions
contemplated by this Loan Agreement. The Borrower enjoys the peaceful and
undisturbed possession of all of the premises upon which it is operating the
Project, subject only to such rights of way, easements or other interests as do
no materially and adversely affect the Borrower’s operation and use thereof.

(e) The Costs of the Project are as set forth in the Tax Certificate dated the
Date of Delivery and have been determined in accordance with standard
engineering/construction and accounting principles. All the information and
representations in the Tax Certificate are true and correct as of the date
thereof.

 

4



--------------------------------------------------------------------------------

(f) Upon completion, the Project will consist of various equipment and
facilities described in Exhibit A.

(g) The Borrower has and will have title to or the right to use the property
comprising the Project sufficient to carry out the purposes of this Loan
Agreement.

(h) All certificates, approvals, permits and authorizations of applicable local
governmental agencies, the State of California and the federal government which
are necessary prior to the commencement of the construction, use or operation of
the Project either have been obtained and continue in force or are expected by
the Borrower to be obtained prior to the construction, use or operation of the
Project.

(i) No event has occurred and no condition exists which would constitute an
Event of Default (as defined in the Indenture) or which, with the passage of
time or with the giving of notice or both would become such an Event of Default.

(j) To the best of the knowledge of the Borrower, no member, officer, or other
official of the Authority has any financial, ownership or managerial interest in
the Borrower, any affiliate of the Borrower, this Loan Agreement or the
Indenture or in the transactions contemplated by this Loan Agreement or the
Indenture.

(k) The Borrower and all Persons anticipated by the Borrower to be an owner or
operator of the Project or a portion thereof are engaged in operations within
California that require financing pursuant to this Loan Agreement and the Act to
aid and assist in the control, remediation or elimination of pollution of the
environment of the State of California.

(l) The Project constitutes a “project” and the Borrower is a “participating
party,” as such terms are defined in the Act.

(m) The Borrower is a “Small Business” as classified pursuant to Title 13 Code
of Federal Regulations, Part 121 (1994 edition) or (together with its
affiliates) employs no more than 500 employees.

(n) No disbursement to be paid or reimbursed from proceeds of the Bonds shall
have been previously paid or reimbursed from the proceeds of any other
Governmental Obligation, whether issued by the Authority or any other party.

ARTICLE III

CONSTRUCTION OF THE PROJECT; ISSUANCE OF THE BONDS

SECTION 3.1. Agreement To Construct the Project; Modifications of the Project.

(a) The Borrower agrees that it will acquire, construct, renovate, improve,
install and equip, or complete the acquisition, construction, renovation,
improvement, installation and equipping of, the Project, and will acquire,
construct, renovate, improve, install and equip all other facilities and real
and personal property deemed necessary for the operation of the Project, in
accordance with the description of the Project prepared by the Borrower and
approved by the Authority, including any and all supplements, amendments and
additions or deletions thereto or

 

5



--------------------------------------------------------------------------------

therefrom. The Borrower further agrees to proceed with due diligence to complete
the Project within three years from the Date of Delivery. Except as otherwise
permitted pursuant to this Section 3.1 or Section 5.2(a)(iv), the Borrower also
agrees that it will own the Project during the term of this Loan Agreement or,
if shorter, the useful life of any component of the Project. The Borrower also
agrees that it will operate the Project (except such portion that is transferred
to a Person other than a Participating Affiliate in accordance with Section 5.2)
during the term of this Loan Agreement or, if shorter, the useful life of any
component of the Project.

(b) In the event that the Borrower desires to alter or change the Project
described in Exhibit A hereto, the Borrower must first obtain the consent of the
Authority (which consent shall not be unreasonably withheld) to such changes. If
the Authority consents to the proposed amendment or supplement, it will instruct
the Trustee in writing to consent to, such amendment or supplement to Exhibit A
as shall be required to reflect such alteration or change to the Project upon
receipt of:

(i) a Certificate of the Borrower describing in detail the proposed changes and
stating that they will not have the effect of disqualifying the Project as
facilities that may be financed pursuant to the Act;

(ii) a copy of the form of amended or supplemented Exhibit A hereto approved by
the Authority; and

(iii) an Approving Opinion with respect to such proposed changes.

SECTION 3.2. Disbursements From The Project Fund; Disbursements From The Costs
Of Issuance Fund.

(a) The Borrower will authorize and direct the Trustee, upon compliance with
Section 3.03 of the Indenture, to disburse the moneys in the Project Fund to or
on behalf of the Borrower only for the following purposes (and not for Costs of
Issuance), subject to the provisions of Section 3.3 hereof:

(i) Payment to the Borrower of such amounts, if any, as shall be necessary to
reimburse the Borrower in full for all advances and payments made by it, at any
time prior to or after the delivery of the Bonds, in connection with (A) the
preparation of plans and specifications for the Project (including any
preliminary study or planning of the Project or any aspect thereof) and
(B) subject to any limitation imposed by subsection (vi) hereof, the
acquisition, construction, renovation, improvement, installation and equipping
of the Project.

(ii) If the Project includes the construction or rehabilitation of a building,
payment for labor, services, materials and supplies used by or furnished to the
Borrower to improve the site and to acquire, construct, renovate, improve,
install and equip the Project, as provided in the plans, specifications and work
orders therefor; payment of the costs of acquiring, equipping, constructing, and
installing utility services or other related facilities; payment of the costs of
acquiring all real and personal property deemed necessary to construct the
Project; insurance during the construction period; and payment of the
miscellaneous expenses incidental to any of the foregoing items.

 

6



--------------------------------------------------------------------------------

(iii) Payment of the fees, if any, of architects, engineers, legal counsel and
supervisors expended in connection with the acquisition, construction,
renovation, improvement, installation and equipping of the Project.

(iv) If the Project includes the construction of a building, payment of taxes
including property taxes, assessments and other charges, if any, that may become
payable during the construction period with respect to the Project, or
reimbursement thereof, if paid by the Borrower.

(v) Payment of expenses incurred in seeking to enforce any remedy against any
contractor or subcontractor in respect of any default under a contract relating
to the acquisition, construction, renovation, improvement, installation or
equipping of the Project.

(vi) Payment of any other Costs of the Project permitted by the Tax Certificate
and the Act (including, without limitation, interest accruing on the Bonds
during the construction period of the Project and reimbursement to the Borrower
of costs of financing the Costs of the Project, but not including any Costs of
Issuance).

All moneys remaining in the Project Fund after the Completion Date and after
payment or provision for payment of all other items provided for in the
preceding subsections (i) to (vi), inclusive, of this Section, shall be used in
accordance with Section 3.03 of the Indenture.

Each of the payments referred to in this Section 3.2(a) shall be made upon
receipt by the Trustee of a written requisition in the form prescribed by
Section 3.03 of the Indenture, signed by an Authorized Representative of the
Borrower.

(b) The Borrower will authorize and direct the Trustee, upon compliance with
Section 3.04 of the Indenture, to disburse the moneys in the Costs of Issuance
Fund to or on behalf of the Borrower only for Costs of Issuance. Each of the
payments referred to in this Section 3.2(b) shall be made upon receipt by the
Trustee of a written requisition in the form prescribed by Section 3.04 of the
Indenture, signed by an Authorized Representative of the Borrower.

(c) The Borrower acknowledges that it shall not submit any requisitions to the
Trustee for the payment of Costs of the Project from the Project Fund or any
account therein, or for the payment of Costs of Issuance from the Costs of
Issuance Fund or any account therein, unless it attaches to such requisition
invoices evidencing each item requested for payment therein. In any instance
where the requisition is for payment to the Borrower for reimbursement of costs
previously paid, the Borrower shall attach the original invoices and other
documentation to describe the original expenditures which were paid. If the
Project consists of elements, which are only partially financed by the Bonds,
the invoice/description must specifically identify the costs eligible for the
tax-exempt financings to be paid from the Bonds.

(d) Prior to the Completion Date, the Borrower may deliver a Request to the
Authority to consent to the removal of a component of the Project that is no
longer necessary for inclusion within the Project and the reasons therefore. If
the Authority does not act within 30 days after such Request is received, such
consent shall be deemed to be given, after which the Borrower shall instruct the
Trustee to apply a proportionate amount of moneys in the Project Fund as
provided in Section 3.03 of the Indenture.

 

7



--------------------------------------------------------------------------------

SECTION 3.3. Establishment Of Completion Date; Obligation Of Borrower To
Complete. Upon the final disbursement from the Project Fund, an Authorized
Representative of the Borrower, on behalf of the Borrower, shall evidence the
Completion Date by providing a Final Project Completion Certificate,
substantially in the form attached hereto as Exhibit C, to the Trustee and the
Authority.

At the time such certificate is delivered to the Trustee, moneys remaining in
the Project Fund (other than moneys relating to provisional payments permitted
by Section 3.2), including any earnings resulting from the investment of such
moneys, shall be used as provided in Section 3.03 of the Indenture.

In the event the moneys in the Project Fund available for payment of the Costs
of the Project should be insufficient to pay the costs thereof in full, the
Borrower agrees to pay directly, or to deposit in the Project Fund moneys
sufficient to pay, any costs of completing the Project in excess of the moneys
available for such purpose in such Project Fund. The Authority makes no express
or implied warranty that the moneys deposited in the Project Fund and available
for payment of the Costs of the Project, under the provisions of this Loan
Agreement, will be sufficient to pay all the amounts which may be incurred for
such Costs of the Project. The Borrower agrees that if, after exhaustion of the
moneys in the Project Fund, the Borrower should pay, or deposit moneys in the
Project Fund for the payment of, any portion of the Costs of the Project
pursuant to the provisions of this Section, it shall not be entitled to any
reimbursement therefor from the Authority, the Trustee or the Holders of any of
the Bonds, nor shall it be entitled to any diminution of the amounts payable
under Section 4.2 hereof.

SECTION 3.4. Investment Of Moneys In Fund. Any moneys in any fund or account
held by the Trustee shall, at the written request of an Authorized
Representative of the Borrower, be invested or reinvested by the Trustee as
provided in the Indenture. Such investments shall be held by the Trustee and
shall be deemed at all times a part of the fund or account from which such
investments were made, and the interest accruing thereon, and any profit or loss
realized therefrom, shall be credited or charged to such fund or account.

ARTICLE IV

LOANS OF PROCEEDS; REPAYMENT PROVISIONS

SECTION 4.1. Loan Of Bond Proceeds; Issuance Of Bonds. The Authority covenants
and agrees, upon the terms and conditions in this Loan Agreement, to make a loan
to the Borrower of the proceeds of the Bonds (conditioned on the receipt thereof
by the Authority) for the purpose of financing the Costs of the Project and the
Costs of Issuance. The Authority further covenants and agrees that it shall take
all actions within its authority to keep this Loan Agreement in effect in
accordance with its terms. Pursuant to said covenants and agreements, the
Authority will issue the Bonds upon the terms and conditions contained in this
Loan Agreement and the Indenture and will cause the Bond proceeds to be applied
as provided in Article III of the Indenture.

 

8



--------------------------------------------------------------------------------

SECTION 4.2. Repayment And Payment Of Other Amounts Payable.

(a) On or before each Bond Payment Date (as hereinafter defined), until the
principal of, premium, if any, and interest on, the Bonds shall have been fully
paid or provision for such payment shall have been made as provided in the
Indenture, the Borrower covenants and agrees to pay to the Trustee as a
repayment on the loan made to the Borrower from Bond proceeds pursuant to
Section 4.1 hereof, a sum equal to the amount payable on the next Bond Payment
Date as principal of and premium, if any, and interest on, the Bonds as provided
in the Indenture (“Loan Repayments”). Such Loan Repayments shall be made in
federal funds or other funds immediately available at the Corporate Trust Office
of the Trustee. The term “Bond Payment Date” as used in this Section shall mean
any date upon which any amounts payable with respect to the Bonds shall become
due, whether upon redemption (including without limitation sinking fund
redemption), acceleration, maturity or otherwise.

Each Loan Repayment shall at all times be sufficient to pay the total amount of
interest and principal (whether at maturity or upon redemption or acceleration)
and premium, if any, becoming due and payable on the Bonds on each Bond Payment
Date; provided that once per year, on the third Business Day following the Bond
Payment Date of each June, any amount held by the Trustee in the Revenue Fund on
the due date for a Loan Repayment hereunder shall be credited against the
installment due on the next Bond Payment Date to the extent available for such
purpose under the terms of the Indenture; and provided further that if at any
time the amounts held by the Trustee in the Revenue Fund are sufficient to pay
all of the principal of and interest and premium, if any, on, the Bonds as such
payments become due, the Borrower shall be relieved of any obligation to make
any further payments under the provisions of this Section. Notwithstanding the
foregoing, if on any date the amount held by the Trustee in the Revenue Fund is
insufficient to make any required payments of principal of (whether at maturity
or upon redemption (including without limitation sinking fund redemption) or
acceleration) and interest and premium, if any, on, the Bonds as such payments
become due, the Borrower shall forthwith pay such deficiency as a Loan Repayment
hereunder.

(b) The Borrower also agrees to pay (i) the acceptance fee and the annual fee of
the Trustee for its ordinary services rendered as trustee and their ordinary
expenses incurred under the Indenture, as and when the same become due, (ii) the
reasonable fees, charges and expenses (including reasonable legal fees and
expenses) of the Trustee, as bond registrar and paying agent, the reasonable
fees of any other paying agent on the Bonds as provided in the Indenture, as and
when the same become due, (iii) the reasonable fees, charges and expenses of the
Trustee for the necessary extraordinary services rendered by it and
extraordinary expenses (including, but not limited to reasonable attorneys’ fees
and expenses) incurred by it under the Indenture, as and when the same become
due, (iv) the cost of printing any Bonds required to be furnished by the
Authority at the expense of the Authority, (v) the cost of printing and
typesetting any preliminary official statement, official statement or other
offering circular utilized in connection with the sale or remarketing of any
Bonds and any amendment or supplement thereto, (vi) the Authority’s
Administrative Fee (as described in the Tax Certificate), either at the date of
delivery or from time to time thereafter, and (vii) any amounts required to be
deposited in the Rebate Fund to comply with the provisions of Section 5.10
hereof and Section 6.06 of the Indenture and the payment of any rebate analyst.
The Trustee’s compensation shall not be limited by any provision of law
regarding the compensation of a Trustee of an express trust.

 

9



--------------------------------------------------------------------------------

(c) The Borrower also agrees to pay, (i) as soon as practicable after receipt of
request for payment thereof, all expenses required to be paid by the Borrower
under the terms of the Bond Purchase Contract relating to the sale of the Bonds,
executed by the Treasurer of the State, the Authority, Goldman, Sachs & Co., as
underwriter of the Bonds, and the Borrower (the “Bond Purchase Contract”); and
(ii) all reasonable expenses of the Authority related to the Project which are
not otherwise required to be paid by the Borrower under the terms of this Loan
Agreement; including, but not limited to, all Costs of Issuance, provided that
the Authority shall have obtained the prior written approval of an Authorized
Representative of the Borrower for any expenditures other than those provided
for herein or in the Bond Purchase Contract.

(d) The Borrower also agrees to pay fees and expenses of independent certified
public accountants necessary for the preparation of annual or other audits,
reports or summaries thereof required by the Indenture or by the Authority,
including a report of an independent certified public accountant with respect to
any fund established under the Indenture; and reasonable expenses of the
Authority pursuant to Sections 44525 and 44548 of the California Health and
Safety Code, and any agency of the State of California or any other counsel
selected by the Authority to act on its behalf in connection with the Bonds.

(e) In the event the Borrower should fail to make any of the payments required
by Subsections (a) through (d) of this Section, such payments shall continue as
obligations of the Borrower until such amounts shall have been fully paid. The
Borrower agrees to pay such amounts, together with interest thereon, following a
delinquency of 30 days until such amount and all interest thereon have been paid
in full. Interest thereon shall be at the Default Rate. Interest on overdue
payments required under subsection (a) above shall be applied as provided in
Sections 2.03, 5.02 and 5.03 of the Indenture.

SECTION 4.3. Unconditional Obligation. The obligations of the Borrower to make
the payments required by Section 4.2 hereof and to perform and observe the other
agreements on its part contained herein shall be absolute and unconditional,
irrespective of any defense or any rights of set-off, recoupment or counterclaim
it might otherwise have against the Authority, and during the term of this Loan
Agreement, the Borrower shall pay all payments required to be made on account of
the loan (which payments shall be net of any other obligations of the Borrower)
as prescribed in Section 4.2 and all other payments required hereunder, free of
any deductions and without abatement, diminution or set-off. Until such time as
the principal of, premium, if any, sinking fund installments, if any, and
interest on, the Bonds shall have been fully paid, or provision for the payment
thereof shall have been made as required by the Indenture, the Borrower (i) will
not suspend or discontinue any payments provided for in Section 4.2 hereof;
(ii) will perform and observe all of its other covenants contained in this Loan
Agreement; and (iii) except as provided in Article VII hereof, will not
terminate this Loan Agreement for any cause, including, without limitation, the
occurrence of any act or circumstances that may constitute failure of
consideration, destruction of or damage to all or a portion of those facilities
or equipment comprising the Project, commercial frustration of purpose, any
change in the tax or other laws of the United States of America or of the State
of California or any political subdivision of either of these, or any failure of
the Authority or the

 

10



--------------------------------------------------------------------------------

Trustee to perform and observe any covenant, whether express or implied, or any
duty, liability or obligation arising out of or connected with this Loan
Agreement or the Indenture, except to the extent permitted by this Loan
Agreement.

SECTION 4.4. Assignment Of Authority’s Rights. As security for the payment of
the Bonds, the Authority will assign to the Trustee the Authority’s rights under
this Loan Agreement, including the right to receive payments hereunder (except
the Retained Rights), and the Authority hereby directs the Borrower to make the
payments required hereunder (except such payments for expenses and
indemnification) directly to the Trustee. The Borrower hereby assents to such
assignment and agrees to make payments directly to the Trustee without defense
or set-off by reason of any dispute between the Borrower and the Authority or
the Trustee.

SECTION 4.5. Amounts Remaining In Funds. It is agreed by the parties hereto that
after payment in full of (i) the Bonds, or after provision for such payment
shall have been made as provided in the Indenture, (ii) the fees, charges and
expenses of the Trustee and paying agents in accordance with the Indenture, and
(iii) all other amounts required to be paid under this Loan Agreement and the
Indenture, any amounts remaining in any fund held by the Trustee under the
Indenture (excepting the Rebate Fund) shall be paid as provided in Section 10.01
of the Indenture.

ARTICLE V

SPECIAL COVENANTS AND AGREEMENTS

SECTION 5.1. Right Of Access To The Project. The Borrower agrees that during the
term of this Loan Agreement, the Authority, the Trustee and the duly authorized
agents of any of them shall have the right at all reasonable times during normal
business hours to enter upon the site of the Project to examine and inspect the
Project; provided, however, that reasonable notice shall be given to the
Borrower prior to such examination or inspection. The rights of access hereby
reserved to the Authority and the Trustee may be exercised only after such agent
shall have executed release of liability and secrecy agreements if requested by
the Borrower in the form then currently used by the Borrower, and nothing
contained in this Section or in any other provision of this Loan Agreement shall
be construed to entitle the Authority or the Trustee to any information or
inspection involving the confidential trade or proprietary knowledge, expertise
or know-how of the Borrower.

SECTION 5.2. The Borrower’s Maintenance Of Its Existence; Assignments; Permitted
Transfers Of The Project.

(a) To the extent permitted by law, the Borrower covenants and agrees that
during the term of this Loan Agreement it shall:

(i) maintain its existence as a corporation,

(ii) continue to maintain its status in good standing as either a California
corporation or a foreign corporation qualified to do business in the State of
California,

 

11



--------------------------------------------------------------------------------

(iii) not dissolve, sell or otherwise dispose of all or substantially all of its
assets, combine or consolidate with or merge into another entity, or permit one
or more other entities to consolidate with or merge into it so that the Borrower
is not the resulting or surviving entity, except if:

(A)(1) such resulting or surviving entity or transferee, as the case may be, is
a Participating Affiliate or (2) five years shall have elapsed since the
issuance of the Bonds;

(B) such resulting or surviving entity or transferee, as the case may be, has
executed and delivered to the Authority and the Trustee an Assignment and
Assumption Agreement which provides: (I) certifications and evidence that such
resulting or surviving entity or transferee qualifies to do business in the
State of California and is in good legal standing, (II) an agreement by the
surviving or resulting entity to pay and perform all of the obligations of the
Borrower hereunder and under the Tax Certificate, and (III) representations by
the surviving or resulting entity identical to the representations set forth in
Section 2.3 hereof;

(C) either (x) after giving effect to such transaction, such resulting or
surviving entity or transferee, as the case may be, would be permitted to incur
at least $1.00 of additional Funded Debt such that after giving effect to the
issuance thereof and to the application of the proceeds thereof:
(I) Consolidated Funded Debt shall not exceed 66 2/3% of Total Capitalization;
and (II) Consolidated Net Income Available for Interest Charges for any period
of 12 consecutive calendar months within the 15 consecutive calendar months
immediately preceding the issuance of such Funded Debt shall be equal to or
exceed 175% of Pro Forma Interest Charges; or (y) the credit rating on the
Bonds, as determined by any Rating Agency then rating the Bonds, shall be no
lower than the rating level of the Bonds immediately prior to the effective date
of such dissolution, sale, disposition, combination, merger or consolidation;
and

(D) the Authority shall have received an Approving Opinion with respect to such
dissolution, sale, disposition, combination, merger or consolidation and an
Opinion of Counsel to the effect that the surviving, resulting, or transferee
Person is a “participating party” as defined in the Act.

(iv) not sell, transfer, lease or otherwise dispose of, or permit the sale,
transfer, lease or disposal of, the Project or portion of the Project other than
equipment that has reached the end of its useful life, except in accordance with
any of the following subsections:

(A) The Borrower may sell, transfer, lease or otherwise dispose of any portion
of the Project to a Participating Affiliate if the purchaser, transferee,
lessee, operator or other recipient, as the case may be, has covenanted in a
written instrument for the benefit of the Authority and the Borrower to comply
with the instructions of the Borrower issued for the purpose of assuring that
the Project be operated in conformance with this Loan Agreement, the Act, the
Tax Certificate and federal tax law; provided that nothing in the foregoing
shall diminish the Borrower’s

 

12



--------------------------------------------------------------------------------

obligation to cause the Project to be operated in conformance with this Loan
Agreement, the Act, the Tax Certificate and federal tax law, including without
limitation, the operation of the sold, transferred, disposed or leased portion
of the Project. Any lease pursuant to the foregoing shall not permit sublease or
assignment by the lessee unless such sublease or assignment would otherwise
satisfy the requirements of this subsection.

(B) The Borrower may sell, transfer or otherwise dispose of any portion of the
Project that constitutes equipment if (1) such sale, transfer or disposition is
to or with a Participating Affiliate or (2) such equipment is replaced by the
Borrower with equipment of equal or greater value and utility that is used in
the same manner and for the same purposes as the equipment so sold, transferred
or otherwise disposed of, has a useful life at least equal to the remaining
useful life of the equipment so sold, transferred or otherwise disposed of and
is in the same location as the equipment so sold, transferred or disposed of, to
the extent identified in Exhibit A hereto and the Authority shall have received
an Approving Opinion with respect to such replacement.

(C) The Borrower may sell, transfer, lease or otherwise dispose of any portion
of the Project to a Person other than a Participating Affiliate, if,

(1) the purchaser, transferee, lessee, operator or other recipient, as the case
may be, has covenanted in a written instrument for the benefit of the Authority
and the Borrower to comply with the instructions of the Borrower issued for the
purpose of assuring that the Project be completed and operated in conformance
with this Loan Agreement, the Act, the Tax Certificate and federal tax law;
provided that nothing in the foregoing shall diminish the Borrower’s obligation
to cause the Project to be completed and operated in conformance with this Loan
Agreement, the Act, the Tax Certificate and federal tax law;

(2) the credit rating on the Bonds, as determined by any Rating Agency then
rating the Bonds, shall be no lower than the rating level of the Bonds
immediately prior to the effective date of such sale, transfer, lease or
disposition; and

(3) the Authority shall have received (i) a certificate of good standing of the
purchaser, transferee, lessee or operator, as the case may be, from the
California Secretary of State and Franchise Tax Board, (ii) a copy of the
document evidencing such sale, transfer, lease or disposition, (iii) an
Approving Opinion with respect to such sale, transfer, lease or disposition, and
(iv) an Opinion of Counsel to the effect that the surviving, resulting, or
transferee Person is a “participating party” as defined in the Act.

(b) Within 10 days after the consummation of the merger or other transaction
described in Section 5.2(a)(iii) or (a)(iv), the Borrower shall provide the
Authority and the Trustee with (i) counterpart copies of the documents
constituting the transaction, (ii) if required to be delivered hereunder, the
items set forth in Section 5.2(a)(iii) or (a)(iv), as the case may be, and
(iii) a certificate of the Borrower stating that the such transaction complies
with the provisions of Section 5.2(a)(iii) or (a)(iv), as the case may be. The
Borrower shall give the Authority at least 30 days’ written notice prior to the
effective date of any merger or other

 

13



--------------------------------------------------------------------------------

transaction described above, together with drafts of the documents of assumption
and such other instruments (other than good standing certificates) as would be
required to be delivered in connection therewith. The Borrower agrees to provide
such other information as the Authority may reasonably request in order to
assure compliance with this Section 5.2(a).

(c) Notwithstanding any other provisions of Section 5.2(a), the Borrower need
not comply with any of the provisions of Section 5.2(a) if, at the time of such
merger, combination, sale or transfer of assets, dissolution or reorganization,
the Bonds will be defeased as provided in Article X of the Indenture or in the
case of a sale of less than all of the assets acquired or constructed with
proceeds of the Bonds, the Bonds will be defeased or retired in an amount
proportional to the percentage of the original cost of such assets to the
original net proceeds of the Bonds. The Borrower shall provide to the Authority
a certificate of the Borrower setting forth the calculations evidencing that the
amount of Bonds defeased or retired is proportional to the percentage of the
original cost of such assets to the original net proceeds of the Bonds.

(d) The rights and obligations of the Borrower under this Loan Agreement may be
assigned by the Borrower to any Person in whole or in part, subject, however, to
each of the following conditions:

(i) No assignment other than pursuant to paragraph (a) of this Section shall
relieve the Borrower from primary liability for any of its obligations
hereunder, and in the event of any assignment not pursuant to paragraph (a) of
this Section the Borrower shall continue to remain primarily liable for the
payments specified in Section 4.2 hereof and for performance and observance of
the other agreements herein provided to be performed and observed by it.

(ii) Any assignment from the Borrower under this subsection (d) shall retain for
the Borrower such rights and interests as will permit it to perform its
obligations under this Loan Agreement, if applicable, and any assignee from the
Borrower shall assume in writing the obligations of the Borrower hereunder to
the extent of the interest assigned.

(iii) The Borrower shall give the Authority 30 days’ prior written notice of any
assignment under this subsection (d), and shall, within 30 days after delivery
thereof, furnish or cause to be furnished to the Authority and the Trustee a
true and complete copy of each such assignment together with an instrument of
assumption and an Opinion of Counsel satisfactory to the Authority that the
provisions of this Section 5.2(d) have been complied with.

Notwithstanding the foregoing, the Borrower may assign (without the consent of
the Authority) its entire interest in this Loan Agreement without recourse and
have no further liability for any obligations under this Loan Agreement if the
consent of the Bondholders has been obtained directly or constructively pursuant
to the terms of this Loan Agreement or the Indenture, and the conditions of the
foregoing subsection (d)(iii) are satisfied.

(e) The Borrower may undertake any transaction not meeting the requirements of
Section 5.2(a) or 5.2(d) if consented to in writing by the Authority. The
Borrower must request any such written consents prior to undertaking any such
transaction and provide to the Authority such information, reports and documents
relating to the transaction as

 

14



--------------------------------------------------------------------------------

the Authority may reasonably request. The Authority may respond to such request
of the Borrower at any time within 45 days of such request. If the Authority has
not responded to such request within the 45-day period, the Authority will be
deemed to have consented to such transaction.

(f) If a merger, consolidation, sale or other transfer is effected as provided
in this Section, all provisions of this Section shall continue in full force and
effect and no further merger, consolidation, sale or transfer shall be effected
except in accordance with the provisions of this Section.

SECTION 5.3. Records And Financial Statements Of Borrower.

(a) The Borrower covenants and agrees at all times to keep, or cause to be kept,
proper books of record and account, prepared in accordance with generally
accepted accounting principles, in which complete and accurate entries shall be
made of all transactions of or in relation to the business, properties and
operations of the Borrower. Such books of record and account shall be available
for inspection by the Authority, the Trustee and the duly authorized agents of
any of them at reasonable hours, under reasonable circumstances and after
reasonable prior notice to the Borrower.

(b) The Borrower further covenants and agrees, within 120 days after the end of
each Fiscal Year, to furnish to the Authority and the Trustee a Certificate of
the Borrower stating that its financial statements have been completed and that
no event which constitutes a Loan Default Event or which with the giving of
notice or the passage of time or both would constitute a Loan Default Event has
occurred and is continuing as of the end of such Fiscal Year, or specifying the
nature of such event and the actions taken and proposed to be taken by the
Borrower to cure such default.

SECTION 5.4. Insurance. The Borrower agrees to insure the Project or cause the
Project to be insured during the term of this Loan Agreement for such amounts
and for such occurrences and subject to such deductibles and self-retentions, as
are customary for similar facilities within the State of California, by means of
policies issued by reputable insurance companies qualified to do business in the
State of California or through self-insurance. The Borrower agrees to deliver,
upon request, to the Authority and the Trustee memorandum copies of the
insurance policies or certificates of insurance covering the Project, and the
certification by an insurance consultant that the insurance on the Project meets
the above requirements.

SECTION 5.5. Maintenance And Repair; Taxes; Utility And Other Charges. The
Borrower agrees to maintain the Project, or cause the Project to be maintained,
during the term of this Loan Agreement (i) in as reasonably safe condition as
its operations shall permit, (ii) in good repair and in good operating
condition, ordinary wear and tear excepted, making from time to time all
necessary repairs thereto and renewals and replacements thereof and (iii) in a
manner consistent with State law, including, without limitation, the Act and all
environmental laws.

The Borrower agrees to pay or cause to be paid during the term of this Loan
Agreement all taxes, governmental charges of any kind lawfully assessed or
levied upon the Project or any part thereof, including any taxes levied against
any portion of the Project which, if

 

15



--------------------------------------------------------------------------------

not paid, will become a charge on the receipts from the Project prior to or on a
parity with the charge thereon and the pledge or assignment thereof to be
created therefrom or under this Loan Agreement, all utility and other charges
incurred in the operation, maintenance, use, occupancy and upkeep of any portion
of the Project and all assessments and charges lawfully made by any governmental
body for public improvements that may be secured by a lien on the Project,
provided that with respect to special assessments or other governmental charges
that may lawfully be paid in installments over a period of years, the Borrower
shall be obligated to pay only such installments as are required to be paid
during the term of this Loan Agreement. The Borrower may, at the Borrower’s
expense and in the Borrower’s name, in good faith, contest any such taxes,
assessments and other charges and, in the event of any such contest, may permit
the taxes, assessments or other charges so contested to remain unpaid during
that period of such contest and any appeal therefrom unless by such nonpayment
the Project or any part thereof will be subject to loss or forfeiture.

The Borrower agrees to maintain all certificates, approvals, permits and
authorizations described in Section 2.3(h) necessary for the construction, as
applicable, use or operation of the Project.

SECTION 5.6. Qualification In California. The Borrower agrees that throughout
the term of this Loan Agreement it, or any successor or assignee as permitted by
5.2, will be qualified to do business in the State of California.

SECTION 5.7. General Tax Covenants. It is the intention of the parties hereto
that interest on the Bonds shall be and remain Tax-exempt, and to that end the
Borrower and the Authority covenant to comply with all of their respective
requirements in the Tax Certificate, in this Section and in Section 5.8 which
are for the benefit of the Trustee and each and every Holder of the Bonds. The
Borrower’s obligations in the Tax Certificate are incorporated herein as if
fully set forth herein.

SECTION 5.8. Special Arbitrage Certifications; Rebate. The Borrower acknowledges
that it has read Sections 5.05 and 6.06 of the Indenture and that it will comply
with the requirements of those sections as if they were set forth in full in
this Loan Agreement. The Borrower shall calculate, or cause to be calculated,
its rebate liability at such times as are required by Section 148(f) of the Code
and any temporary, proposed or final Regulations as may be applicable to the
Bonds from time to time. The Borrower shall provide to the Trustee and the
Authority a copy of each calculation of rebate liability prepared by or on
behalf of the Borrower.

SECTION 5.9. Notice And Certificates To Trustee. (1) The Borrower hereby agrees
to provide the Authority and the Trustee with the following:

(a) On or before June 15 and December 15 of each year during which any of the
Bonds are Outstanding, commencing December 15, 2010, a Certificate of the
Borrower that: (i) all payments required under this Loan Agreement have been
made and (ii) any applicable third party credit support will continue in full
force during the succeeding twelve months, or explaining why not;

 

16



--------------------------------------------------------------------------------

(b) Within 120 days of the end of its fiscal year, a Certificate of the Borrower
that it has complied with the requirements to make reports and provide financial
statements pursuant to Section 5.3(b);

(c) Promptly upon knowledge of an Event of Default, notice of such Event of
Default, such notice to include a description of the nature of such event and
what steps are being taken to remedy such Event of Default; and

(d) On or before December 15 of each year during which any of the Bonds are
Outstanding, (i) a written disclosure of any significant change known to the
Borrower which would adversely impact the Trustee’s ability to perform its
duties under the Indenture, or of any conflicts which may result because of
other business dealings between the Trustee and the Borrower, and (ii) a
representation of the Borrower that all certificates, approvals, permits and
authorizations described in Section 2.3(h) that are necessary for the
construction, as applicable, use or operation of the Project continue in full
force and effect, provided that with respect to any such certificate, approval,
permit or authorization that must issue without discretion on the part of the
issuer thereof, the Borrower need only disclose the absence of such certificate,
approval, permit or authorization and the Borrower’s plan to acquire it.

(2) The Borrower agrees to provide the Authority and the Trustee the certificate
set forth in Exhibit D hereto on each June 15 commencing June 15, 2011.

SECTION 5.10. Financing And Continuation Statements. The Borrower hereby agrees
to file all financing and continuation statements required to be filed, if any,
relating to the Bonds and their security and provide copies of such filings to
the Trustee. In addition, the Borrower, on demand, will execute and deliver one
or more financing statements, chattel mortgages or other instruments, to
evidence more effectively the security interest of Trustee and the Bondholders
in the property subject to the lien of the Indenture.

SECTION 5.11. Continuing Disclosure. The Borrower hereby covenants and agrees to
comply with the continuing disclosure requirements promulgated under S.E.C. Rule
15c2-12, as it may from time to time hereafter be amended or supplemented.
Notwithstanding any other provision of this Loan Agreement, failure of the
Borrower to comply with the requirements of S.E.C. Rule 15c2-12, as it may from
time to time hereafter be amended or supplemented, shall not be considered a
Loan Default Event; however, the Trustee at the written request of the Holders
of at least 25% aggregate principal amount of Outstanding Bonds, shall, but only
to the extent indemnified to its satisfaction from and against any cost,
liability or expense of any kind whatsoever related thereto, including, without
limitation, fees and expenses of its attorneys and advisors and additional fees
and expenses of the Trustee, or any Bondholder or beneficial owner of the Bonds
may take such actions as may be necessary and appropriate, including seeking
mandate or specific performance by court order, to cause the Borrower to comply
with its obligations pursuant to this Section 5.11. The Borrower acknowledges
and agrees that the Authority shall have no liability with respect to these
obligations.

SECTION 5.12. Changes to the Project. The Borrower shall not make any changes to
the Project or to the operation thereof which would affect the qualification of
the Project under the Act or impair the exemption from federal income taxation
of the interest on the Bonds.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

LOAN DEFAULT EVENTS AND REMEDIES

SECTION 6.1. Loan Default Events. Any one of the following which occurs and
continues shall constitute a Loan Default Event:

(a) failure of the Borrower to make any payment required by Section 4.2(a)
hereof when due; or

(b) failure of the Borrower to observe and perform any covenant, condition or
agreement on its part required to be observed or performed by this Loan
Agreement other than as provided in (a), which continues for a period of 30 days
after written notice delivered to the Borrower, which notice shall specify such
failure and request that it be remedied, given to the Borrower by the Authority
or the Trustee, unless the Authority and the Trustee shall agree in writing to
an extension of such time; provided, however, that if the failure stated in the
notice cannot be corrected within such period, the Authority and the Trustee
will not unreasonably withhold their consent to an extension of such time if
corrective action is instituted within such period and diligently pursued until
the default is corrected; or

(c) existence of an Event of Default under and as defined in Section 7.01(a),
(b) or (c) of the Indenture; or

(d) any representation or warranty of the Borrower set forth in Section 2.3 of
this Loan Agreement at the time made or deemed made is false in any material
respect.

The provisions of subsection (b) of this Section are subject to the limitation
that the Borrower shall not be deemed in default if and so long as the Borrower
is unable to carry out its agreements hereunder by reason of strikes, lockouts
or other industrial disturbances; acts of public enemies; orders of any kind of
the government of the United States or of the State of California or any of
their departments, agencies, or officials, or any civil or military authority;
insurrections, riots, epidemics, landslides; lightning; earthquake; fire;
hurricanes; storms; floods; washouts; droughts; arrests; restraint of government
and people; civil disturbances; wars; acts of terrorism; explosions; breakage or
accident to machinery, transmission pipes or canals; partial or entire failure
of utilities; or any other cause or event not reasonably within the control of
the Borrower; it being agreed that the settlement of strikes, lockouts and other
industrial disturbances shall be entirely within the discretion of the Borrower,
and the Borrower shall not be required to make settlement of strikes, lockouts
and other industrial disturbances by acceding to the demands of the opposing
party or parties when such course is, in the judgment of the Borrower,
unfavorable to the Borrower. This limitation shall not apply to any default
under subsections (a), (c) or (d) of this Section.

 

18



--------------------------------------------------------------------------------

SECTION 6.2. Remedies On Default. Subject to Section 6.1 hereof, whenever any
Loan Default Event shall have occurred and shall be continuing,

(a) The Trustee, by written notice to the Authority and the Borrower, shall
declare the unpaid balance of the loan payable under Section 4.2(a) of this Loan
Agreement to be due and payable immediately, provided that concurrently with or
prior to such notice the unpaid principal amount of the Bonds shall have been
declared to be due and payable under the Indenture. Upon any such declaration
such amount shall become and shall be immediately due and payable as determined
in accordance with Section 7.01 of the Indenture.

(b) The Trustee may have access to and may inspect, examine and make copies of
the books and records and any and all accounts, data and federal income tax and
other tax returns of the Borrower; provided that the Trustee shall be obligated
to protect the confidentiality of such information, except to the extent
prohibited by State and federal law, and to prevent its disclosure to the
public, except the Authority.

(c) The Authority or the Trustee may take whatever other action at law or in
equity as may be necessary or desirable to collect the payments and other
amounts then due and thereafter to become due or to enforce performance and
observance of any obligation, agreement or covenant of the Borrower under this
Loan Agreement, provided, however, that acceleration of the unpaid balance of
the loan payments is not a remedy available to the Authority.

In case the Trustee or the Authority shall have proceeded to enforce its rights
under this Loan Agreement and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Trustee
or the Authority, then, and in every such case, the Borrower, the Trustee and
the Authority shall be restored respectively to their several positions and
rights hereunder, and all rights, remedies and powers of the Borrower, the
Trustee and the Authority shall continue as though no such action had been
taken.

The Borrower covenants that, in case a Loan Default Event shall occur with
respect to the payment of any Loan Repayment payable under Section 4.2(a)
hereof, then, upon demand of the Trustee, the Borrower will pay to the Trustee
the whole amount that then shall have become due and payable under said Section,
with interest on the amount then overdue at the Default Rate. The Default Rate
shall be in effect following a delinquency of 30 days and shall remain in effect
until such overdue amount has been paid.

In case the Borrower shall fail forthwith to pay such amounts upon such demand,
the Trustee shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid,
and may prosecute any such action or proceeding to judgment or final decree, and
may enforce any such judgment or final decree against the Borrower and collect
in the manner provided by law the moneys adjudged or decreed to be payable.

In case proceedings shall be pending for the bankruptcy or for the
reorganization of the Borrower under the federal bankruptcy laws or any other
applicable law, or in case a receiver or trustee shall have been appointed for
the property of the Borrower or in the case of any other similar judicial
proceedings relative to the Borrower, or the creditors or property of the
Borrower, then the Trustee shall be entitled and empowered, by intervention in
such proceedings or otherwise, to file and prove a claim or claims for the whole
amount owing and unpaid pursuant to this Loan Agreement and, in case of any
judicial proceedings, to file such proofs of

 

19



--------------------------------------------------------------------------------

claim and other papers or documents as may be necessary or advisable in order to
have the claims of the Trustee allowed in such judicial proceedings relative to
the Borrower, its creditors or its property, and to collect and receive any
moneys or other property payable or deliverable on any such claims, and to
distribute such amounts as provided in the Indenture after the deduction of its
reasonable charges and expenses to the extent permitted by the Indenture. Any
receiver, assignee or trustee in bankruptcy or reorganization is hereby
authorized to make such payments to the Trustee, and to pay to the Trustee any
amount due it for reasonable compensation and expenses, including reasonable
expenses and fees of counsel incurred by it up to the date of such distribution.

SECTION 6.3. Agreement To Pay Attorneys’ Fees And Expenses. In the event the
Borrower should default under any of the provisions of this Loan Agreement and
the Authority or the Trustee should employ attorneys or incur other expenses for
the collection of the payments due under this Loan Agreement or the enforcement
of performance or observance of any obligation or agreement on the part of the
Borrower herein contained (other than litigation of disputes between the
Authority and the Borrower), the Borrower agrees to pay and indemnify the
Authority or the Trustee for the reasonable fees of such attorneys and such
other reasonable expenses so incurred by the Authority or the Trustee.

SECTION 6.4. No Remedy Exclusive. No remedy herein conferred upon or reserved to
the Authority or the Trustee is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Loan Agreement or now or
hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Authority or the Trustee to exercise any
remedy reserved to it in this Article, it shall not be necessary to give any
notice, other than such notice as may be herein expressly required. The Trustee
and the Holders of the Bonds shall be considered third party beneficiaries for
the purposes of enforcing the rights of the Authority and their own respective
rights.

SECTION 6.5. No Additional Waiver Implied By One Waiver. In the event any
agreement or covenant contained in this Loan Agreement should be breached by the
Borrower and thereafter waived by the Authority or the Trustee, such waiver
shall be limited to the particular breach so waived and shall not be deemed to
waive any other breach hereunder.

ARTICLE VII

PREPAYMENT

SECTION 7.1. Redemption Of Bonds With Prepayment Moneys. By virtue of the
assignment of the rights of the Authority under this Loan Agreement to the
Trustee as is provided in Section 4.4 hereof, the Borrower agrees to and shall
pay directly to the Trustee any amount permitted or required to be paid by it
under this Article VIII. The Trustee shall use the moneys so paid to it by the
Borrower to redeem the Bonds on the date set for such redemption pursuant to
Section 7.5 hereof. The Authority shall call Bonds for redemption as required by
Article IV of the Indenture or as requested by the Borrower pursuant to the
Indenture or this Loan Agreement.

 

20



--------------------------------------------------------------------------------

SECTION 7.2. Option To Prepay Installments. The Borrower shall have the option
to prepay in whole or in part the Loan Repayments required by Section 4.2(a)
hereof by paying to the Trustee, for deposit in the Revenue Fund, the amount set
forth in Section 7.4 hereof and to cause all or any part of the Bonds to be
redeemed at the time and at the price set forth in Section 4.01(4) of the
Indenture.

SECTION 7.3. Mandatory Prepayment. The Borrower shall have and hereby accepts
the obligation to prepay in whole the Loan Repayments required by Section 4.2(a)
of this Loan Agreement, together with interest accrued, but unpaid, thereon, to
be used to redeem all or a part of the Outstanding Bonds under any of the
following circumstances:

(a) if and when as a result of any changes in the Constitution of the United
States of America or the California Constitution or as a result of any
legislative, judicial or administrative action, this Loan Agreement shall have
become void or unenforceable or impossible of performance in accordance with the
intention and purposes of the parties hereto, or shall have been declared
unlawful;

(b) if, due to the untruth or inaccuracy of any representation or warranty made
by the Borrower in this Loan Agreement or in connection with the offer and sale
of the Bonds, or the breach of any covenant or warranty of the Borrower
contained in this Loan Agreement or in the Tax Certificate, interest on the
Bonds, or any of them, is determined not to be Tax-exempt to the Holders thereof
(other than a Holder who is a “substantial user” of the Project or a “related
person” within the meaning of Section 147(a) of the Code) by either (i) an
opinion of Bond Counsel addressed to the Authority and the Trustee to the effect
that interest on the Bonds, or any of them, is not, or, unless all or part of
the Bonds are redeemed pursuant to Section 4.01(3) of the Indenture would not
be, Tax-exempt, (ii) a final administrative determination of the Internal
Revenue Service or (iii) a judicial decision of a court of competent
jurisdiction in a proceeding of which the Borrower received notice and was
afforded an opportunity to participate in to the full extent permitted by law. A
determination or decision will be considered final for this purpose when all
periods for administrative and judicial review have expired; or

(c) if mandatory redemption is required by Section 4.01(2) or 4.01(3) of the
Indenture.

The amount payable by the Borrower in the event of a prepayment required by this
Section shall be determined as set forth in Section 7.4 and shall be deposited
in the Revenue Fund.

SECTION 7.4. Amount Of Prepayment. In the case of a prepayment of the entire
amount due hereunder pursuant to Section 7.2 or 7.3 hereof, the amount to be
paid shall be a sum sufficient, together with other funds and the yield on any
securities deposited with the Trustee and available for such purpose, to pay
(1) the principal of all Bonds Outstanding on the redemption date specified in
the notice of redemption, plus interest accrued and to accrue to the payment or
redemption date of the Bonds, plus premium, if any, pursuant to the Indenture,
(2) all reasonable and necessary fees and expenses of the Authority, the Trustee
and any paying agent accrued and to accrue through final payment of the Bonds
and (3) all other liabilities of the Borrower accrued and to accrue under this
Loan Agreement.

 

21



--------------------------------------------------------------------------------

In the case of partial prepayment of the Loan Repayments pursuant to Section 7.2
or 7.3 hereof, the amount payable shall be a sum sufficient, together with other
funds deposited with the Trustee and available for such purpose, to pay the
principal amount of and premium, if any, and accrued interest on the Bonds to be
redeemed, as provided in the Indenture, and to pay expenses of redemption of
such Bonds. All partial prepayments of the Loan Repayments shall be applied in
inverse order of the due dates thereof.

SECTION 7.5. Notice Of Prepayment. To exercise an option granted in or to
perform an obligation required by this Article VII, the Borrower shall give
written notice, at least 15 days prior to the last day by which the Trustee is
permitted to give notice of redemption pursuant to Section 4.03 of the
Indenture, to the Authority and the Trustee specifying the amount to be prepaid
and the date upon which any prepayment will be made. If the Borrower fails to
give such notice of a prepayment in connection with a mandatory redemption under
this Loan Agreement, such notice may be given by the Authority, by the Trustee
or by any Holder or Holders of 10% or more in aggregate principal amount of the
Bonds Outstanding. The Authority and the Trustee, at the request of the Borrower
or any such Bondholders, shall forthwith take all steps necessary under the
applicable provisions of the Indenture (except that the Authority shall not be
required to make payment of any money required for such redemption) to effect
redemption of all or part of the then Outstanding Bonds, as the case may be, on
the earliest practicable date thereafter on which such redemption may be made
under applicable provisions of the Indenture.

ARTICLE VIII

NON-LIABILITY OF AUTHORITY; EXPENSES; INDEMNIFICATION

SECTION 8.1. Non-Liability Of Authority. The Authority shall not be obligated to
pay the principal of, or premium, if any, or interest on the Bonds, except from
Revenues. The Borrower hereby acknowledges that the Authority’s sole source of
moneys to repay the Bonds will be provided by the payments made by the Borrower
pursuant to this Loan Agreement, together with other Revenues, including
investment income on certain funds and accounts held by the Trustee under the
Indenture, and hereby agrees that if the payments to be made hereunder shall
ever prove insufficient to pay all principal of, and premium, if any, and
interest on the Bonds as the same shall become due (whether by maturity,
redemption, acceleration or otherwise), then upon notice from the Trustee, the
Borrower shall pay such amounts as are required from time to time to prevent any
deficiency or default in the payment of such principal, premium or interest,
including, but not limited to, any deficiency caused by acts, omissions,
nonfeasance or malfeasance on the part of the Trustee, the Borrower, the
Authority or any third party.

SECTION 8.2. Expenses. The Borrower covenants and agrees to pay and to indemnify
the Authority and the Trustee against all costs and charges, including
reasonable fees and disbursements of attorneys, accountants, consultants and
other experts, incurred in good faith in connection with this Loan Agreement,
the Bonds or the Indenture.

 

22



--------------------------------------------------------------------------------

SECTION 8.3. Indemnification. The Borrower releases the Authority and the
Trustee from, and covenants and agrees that neither the Authority nor the
Trustee shall be liable for, and covenants and agrees, to the extent permitted
by law, to indemnify and hold harmless the Authority and the Trustee and their
members, officers, employees and agents from and against, any and all losses,
claims, damages, liabilities or expenses (including, without limitation,
reasonable attorneys’ fees, litigation and court costs, amounts paid in
settlement and amounts paid to discharge judgments), of every conceivable kind,
character and nature whatsoever (including, without limitation, federal and
state securities laws) arising out of, resulting from or in any way connected
with (1) the Project, or the conditions, occupancy, use, possession, conduct or
management of, or work done in or about the Project or the other facilities of
the Borrower or its affiliates, or from the planning, design, acquisition,
construction, rehabilitation, renovation, improvement, installation or equipping
of the Project or any part thereof; (2) the issuance, sale or resale of any
Bonds or any certifications or representations made in connection therewith, the
execution and delivery of this Loan Agreement, the Indenture or the Tax
Certificate or any amendment thereto and the carrying out of any of the
transactions contemplated by the Bonds, the Indenture and this Loan Agreement;
(3) the Trustee’s acceptance or administration of the trusts under the
Indenture, or the exercise or performance of any of its powers or duties under
the Indenture or this Loan Agreement; (4) any untrue statement or alleged untrue
statement of any material fact or omission or alleged omission to state a
material fact required to be stated or necessary to make the statements made, in
light of the circumstances under which they were made, not misleading, in any
official statement or other offering circular utilized by the Authority or any
underwriter or placement agent in connection with the sale of any Bonds or in
any disclosure made by Borrower to comply with the requirements of S.E.C. Rule
15c2-12; (5) any violation of any Environmental Regulations or the release of
any Hazardous Substance from, on or near the Project or any other facilities of
the Borrower or its affiliates; (6) the defeasance and/or redemption, in whole
or in part, of the Bonds; or (7) any declaration of taxability of interest on
the Bonds, or allegations that interest on the Bonds is taxable or any
regulatory audit or inquiry regarding whether interest in the Bonds is taxable;
provided that with respect to indemnification of the Authority and its members,
officers, employees and agents, such indemnity shall not be required for damages
that result from the gross negligence or willful misconduct on the part of the
party seeking such indemnity and with respect to any other indemnified party,
such indemnity shall not be required for damages that result from the negligence
or willful misconduct on the part of the party seeking such indemnity. The
Borrower further covenants and agrees, to the extent permitted by law, to pay or
to reimburse the Authority and the Trustee and their members, officers,
employees and agents for any and all costs, reasonable attorneys fees and
expenses, liabilities or other expenses incurred in connection with
investigating, defending against or otherwise in connection with any such
losses, claims, damages, liabilities, expenses or actions, except to the extent
that the same arise out of the gross negligence or willful misconduct of the
Authority and its members, officers, employees and agents claiming such payment
or reimbursement or out of the negligence or willful misconduct of the Trustee
and its members, officers, employees and agents claiming such payment or
reimbursement. The provisions of this Section and Section 4.2(b) shall survive
any resignation or removal of the Trustee, the retirement of the Bonds and the
termination of this Loan Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Notices. All notices, certificates or other communications shall be
deemed sufficiently given on the second day following the day on which the same
have been mailed by certified mail, postage prepaid, addressed to the Authority,
the Borrower or the Trustee, as the case may be, as follows, and such
communications shall also be deemed sufficiently given to the Trustee if sent by
facsimile with confirmed receipt:

 

To the Authority:

  

California Pollution Control

  

Financing Authority

  

915 Capitol Mall, Room 457

  

Sacramento, CA 95814

  

Attn: Executive Director

  

Fax Number: (916) 657-4821

To the Borrower:

  

San Jose Water Company

110 West Taylor Street

San Jose, CA 95110

Attn: Executive Vice President-Finance

Fax Number: (408) 279-7934

To the Trustee:

  

Wells Fargo Bank, National Association

333 Market Street, 18th Floor

MAC A0119-181

San Francisco, CA 94105

Attn: Corporate Trust Department

Fax Number: (415) 371-3400

Any notice given to the Borrower as provided above shall be deemed to have been
given to any affiliate of the Borrower affected by such notice.

A duplicate copy of each notice, certificate or other communication given
hereunder by either the Authority or the Borrower to the other shall also be
given to the Trustee. The Authority, the Borrower and the Trustee may, by notice
given hereunder, designate any different addresses to which subsequent notices,
certificates or other communications shall be sent.

SECTION 9.2. Severability. If any provision of this Loan Agreement shall be held
or deemed to be, or shall in fact be, illegal, inoperative or unenforceable, the
same shall not affect any other provision or provisions herein contained or
render the same invalid, inoperative, or unenforceable to any extent whatever.

SECTION 9.3. Execution Of Counterparts. This Loan Agreement may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument;
provided, however, that for purposes of perfecting a security interest in this
Loan Agreement by the Trustee under Article 9 of the California Uniform
Commercial Code, only the counterpart delivered, pledged, and assigned to the
Trustee shall be deemed the original.

 

24



--------------------------------------------------------------------------------

SECTION 9.4. Amendments, Changes And Modifications. Except as otherwise provided
in this Loan Agreement or the Indenture, subsequent to the initial issuance of
Bonds and prior to their payment in full, or provision for such payment having
been made as provided in the Indenture, this Loan Agreement may not be
effectively amended, changed, modified, altered or terminated without the
written consent of the Trustee, given in accordance with Section 6.07(b) of the
Indenture.

SECTION 9.5. Governing Law; Venue. This Loan Agreement shall be construed in
accordance with and governed by the Constitution and laws of the State
applicable to contracts made and performed in the State. This Loan Agreement
shall be enforceable in the State, and any action arising out of this Loan
Agreement shall be filed and maintained in the Sacramento County Superior Court,
Sacramento, California, unless the Authority waives this requirement.

SECTION 9.6. Authorized Representative. Whenever under the provisions of this
Loan Agreement the approval of the Borrower is required or the Borrower is
required to take some action at the request of the Authority, such approval or
such request shall be given on behalf of the Borrower by an Authorized
Representative, and the Authority and the Trustee shall be authorized to act on
any such approval or request and neither party hereto shall have any complaint
against the other or against the Trustee as a result of any such action taken.

SECTION 9.7. Term Of The Agreement. This Loan Agreement shall be in full force
and effect from the date hereof and shall continue in effect as long as any of
the Bonds is Outstanding or the Trustee holds any moneys under the Indenture,
whichever is later. All representations and certifications by the Borrower as to
all matters affecting the Tax-exempt status of the Bonds shall survive the
termination of this Loan Agreement.

SECTION 9.8. Binding Effect. This Loan Agreement shall inure to the benefit of
and shall be binding upon the Authority, the Borrower and their respective
successors and assigns; subject, however, to the limitations contained in
Section 5.2 hereof.

SECTION 9.9. Survival Of Fee Obligation. The right of the Authority and the
Trustee to receive any fees or be reimbursed for any expenses incurred pursuant
to this Loan Agreement, and the right of the Authority and the Trustee to be
protected from any liability as provided in this Loan Agreement, shall survive
the retirement of the Bonds and the termination of this Loan Agreement.

SECTION 9.10. Liability of Authority Limited to Revenues. Notwithstanding
anything in this Loan Agreement or in the Bonds contained, the Authority shall
not be required to advance any moneys derived from any source other than the
Revenues and other assets pledged under the Indenture for any of the purposes in
the Indenture mentioned, whether for the payment of the principal of or interest
on the Bonds or for any other purpose of the Indenture. Nevertheless, the
Authority may, but shall not be required to, advance for any of the purposes
hereof any funds of the Authority which may be made available to it for such
purposes. NEITHER THE FULL FAITH AND CREDIT NOR THE TAXING POWER OF THE STATE

 

25



--------------------------------------------------------------------------------

OF CALIFORNIA OR ANY POLITICAL SUBDIVISION THEREOF OR ANY LOCAL AGENCY IS
PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON THE
BONDS. The Authority shall not be liable for any costs, expenses, losses,
damages, claims or actions, of any conceivable kind on any conceivable theory,
under or by reason of or in connection with this Loan Agreement, the Bonds or
the Indenture, except only to the extent amounts are received for the payment
thereof from the Borrower under this Loan Agreement; provided the Borrower shall
not be required to pay the fees and expenses of the Authority’s counsel incurred
in connection with the issuance of the Bonds.

The Borrower hereby acknowledges that the Authority’s sole source of moneys to
repay the Bonds will be provided by the payments made by the Borrower to the
Trustee pursuant to this Loan Agreement, together with investment income on
certain funds and accounts held by the Trustee under the Indenture, and hereby
agrees that if the payments to be made hereunder shall ever prove insufficient
to pay all principal (or redemption price) and interest on the Bonds as the same
shall become due (whether by maturity, redemption, acceleration or otherwise),
then upon notice from the Trustee, the Borrower shall pay such amounts as are
required from time to time to prevent any deficiency or default in the payment
of such principal (or redemption price) or interest, including, but not limited
to, any deficiency caused by acts, omissions, nonfeasance or malfeasance on the
part of the Trustee, the Borrower, the Authority or any third party, subject to
any right of reimbursement from the Trustee, the Authority or any such third
party, as the case may be, therefor.

SECTION 9.11. Waiver of Personal Liability. No member, officer, agent or
employee of the Authority or any director, officer, agent or employee of the
Borrower shall be individually or personally liable for the payment of any
principal (or redemption price) or interest on the Bonds or any sum hereunder or
under the Indenture be subject to any personal liability or accountability by
reason of the execution and delivery of this Loan Agreement; but nothing herein
contained shall relieve any such member, director, officer, agent or employee
from the performance of any official duty provided by law or by this Loan
Agreement.

SECTION 9.12. Opinion of Bond Counsel. The Borrower acknowledges and agrees to
comply with Section 11.14 of the Indenture.

SECTION 9.13. Complete Agreement. The parties agree that the terms and
conditions of this Loan Agreement supersede those of all previous agreements
between the parties relative to the Bonds, and that this Loan Agreement,
together with the documents referred to in this Loan Agreement, contains the
entire agreement relative to the Bonds between the parties hereto.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the California Pollution Control Financing Authority has
caused this Loan Agreement to be executed in its name and its seal to be
hereunto affixed by its duly authorized officers, and the Borrower has caused
this Loan Agreement to be executed in its name all as of the date first above
written.

 

   

CALIFORNIA POLLUTION CONTROL FINANCING     AUTHORITY

By Bill Lockyer, Chairman

   

By:

 

/s/    Bill Lockyer

      Deputy Treasurer

[SEAL]

         

By:

 

/s/    Michael Paparian

      Executive Director    

SAN JOSE WATER COMPANY

   

By:

 

/s/    Angela Yip

      Authorized Representative

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE PROJECT

To the extent they will prevent the pollution of drinking water or improve the
quality of water or ensure the safe handling, recycling or disposal of materials
that might otherwise be improperly disposed of, the Project will be comprised of
(i) improvements to the structures and facilities that are integral to the
supply of water throughout the water supply system (the “Water System”),
including the replacement of wells, storage tanks, reservoir, motor control
center, pump motors, water treatment equipment and pump stations,
(ii) improvements to the distribution system, including replacement of existing
distribution mains, and (iii) the acquisition of equipment for the Water System,
including hydrants, meters and related installation, facility retirements and
customer information system; all located in one or more of the following areas:
the Borrower’s certificated service area in portions of the Cities of San Jose,
Santa Clara, Cupertino, Campbell, Saratoga, Monte Sereno and Los Gatos and
contiguous areas in the County of Santa Clara, California.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEASES RELATING TO THE PROJECT

None.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FINAL PROJECT COMPLETION CERTIFICATE

 

To:

  

Wells Fargo Bank, National

      Association

333 Market Street, 18th Floor

MAC A0119-181

San Francisco, CA 94105

Attn: Corporate Trust Department

    

California Pollution Control Financing

      Authority

915 Capitol Mall, Room 457

Sacramento, CA 95814

Attn: Executive Director

 

RE:   Final Project Completion Certification

This Final Project Completion Certificate is being provided to you pursuant to
the requirements of the Loan Agreement between the Authority and the Borrower
(as defined below) with respect to the Bonds (as defined below), whereon upon
the final disbursement from the Project Fund relating to the below-referenced
bonds, the Borrower shall have an Authorized Representative of the Borrower, on
behalf of the Borrower, evidence the Completion Date of the project by providing
a certificate to the Trustee and the Authority stating the Costs of the Project
to the date of this Final Project Completion Certificate and the components of
the Project as described in Exhibit A of the Loan Agreement (see attached). Such
information is provided below.

BOND INFORMATION

Borrower Name (the “Borrower”): San Jose Water Company

Project Name(s): Please list.

Bond Name and Series: California Pollution Control Financing Authority Revenue
Bonds (San Jose Water Company Project) Series 2010A (the “Bonds”)

Bond Closing Date: June 16, 2010

Bond Amount Issued: $50,000,000

PROJECT INFORMATION

 

Project Address:

  

(From Exhibit A of the Loan Agreement)

Project Commencement Date:

  

Project Completion Deadline:

  

(Contemplated per the Tax Agreement Section [            ]

Completion Date:

  

(Actual)

 

C-1



--------------------------------------------------------------------------------

  BREAKDOWN OF EXPENDITURES OF BOND PROCEEDS    BREAKDOWN OF
EXPENDITURE OF NON-BOND PROCEEDS  

Project Cost by Item

     

Amount

      

Amount

   

(From the Tax Certificate and Agreement)

          

TOTAL:

    $      $                   

Amount of Bond Proceeds remaining in the Project Fund

     $                 

To the date hereof, the acquisition, construction, renovation, rehabilitation,
improvement, installation and equipping been conducted substantially in
accordance with the plans, specifications and work orders therefor, and all
labor, services, materials and supplies used in the acquisition, construction,
renovation, rehabilitation, improvement, installation and equipping have been
paid or provided for. To the date hereof, all other facilities necessary in
connection with the Project have been acquired, constructed, renovated,
rehabilitated, improved, installed and equipped in accordance with the plans and
specifications and work orders therefor and all costs and expenses incurred in
connection therewith have been paid or provided for.

The Borrower certifies that all proceeds of the Bonds were spent on the Project
and/or on costs of issuance of the Bonds. The Project as described in Exhibit A
included certain initial specifications, but contemplated variances of certain
terms within specified parameters. Any such variances to the date hereof are
described below:

PROJECT VARIANCES (If Any):

 

 

 

 

 

 

 

 

 

 

 

 

This certificate is given without prejudice to any rights of the Borrower
against third parties for any claims or for the payment of any amount not then
due and payable which obligation has been incurred at the date of this
certificate or which may subsequently be incurred.

I represent and warrant that I have full authority to execute this Final Project
Completion Certificate on behalf of the Borrower. I certify that the foregoing
certification is true and correct.

 

C-2



--------------------------------------------------------------------------------

SAN JOSE WATER COMPANY

 

Borrower’s Authorized Representative(s)

Attachments [Photos of completed project(s)]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ANNUAL BORROWER CERTIFICATE

Wells Fargo Bank, National Association

333 Market Street, 18th Floor

MAC A0119-181

San Francisco, CA 94105

Attn: Corporate Trust Department

California Pollution Control Financing Authority

915 Capitol Mall, Room 457

Sacramento, CA 95814

Attn: Executive Director

 

Description of Bond Issue

   Principal Amount Issued

California Pollution Control Financing Authority

   $ 50,000,000

Revenue Bonds

(San Jose Water Company Project) Series 2010A

  

Borrower – San Jose Water Company

The following lists of items are required per the Loan Agreement for the
above-referenced financing. Please signify compliance and send this notice to
the above-referenced participants.

1. Per section 5.8 of the Loan Agreement, Borrower is required to calculate
rebate liability. Section 5.8 reads, in part, as follows:

“…The Borrower shall calculate, or cause to be calculated, its rebate liability
at such times as are required by Section 148(f) of the Code and any temporary,
proposed or final Regulations as may be applicable to the Bonds from time to
time. The Borrower shall provide to the Trustee a copy of each calculation of
rebate liability prepared by or on behalf of the Borrower, which documentation
shall be made available to the Authority upon request.”

Borrower ¨ has complied ¨ has not complied ¨ is not yet required to comply ¨ is
no longer required to comply with this requirement.

2. Per section 5.9(a) of the Loan Agreement, the Borrower is required to send a
Certificate of the Borrower to the Authority and the Trustee. Section 5.9(a)
reads, in part, as follows:

“…On or before June 15 and December 15 of each year any of the Bonds are
Outstanding, commencing December 15, 2010, a Certificate of the Borrower that:
(i) all payments required under this Loan Agreement have been made and (ii) any
applicable third party credit support will continue in full force during the
succeeding twelve months, or explaining why not;”

Borrower ¨ has ¨ has not complied with this requirement.

 

D-1



--------------------------------------------------------------------------------

3. Per section 5.3(b) of the Loan Agreement, Borrower agrees to keep financial
statements, provide notice to the Authority and the Trustee certification they
are complete and that no event which constitutes a loan default has occurred.
Section 5.3(b) reads, in part, as follows:

“…The Borrower further covenants and agrees, within 120 days after the end of
each Fiscal Year, to furnish to the Authority and the Trustee a Certificate of
the Borrower stating that its financial statements have been completed and that
no event which constitutes a Loan Default Event or which with the giving of
notice or the passage of time or both would constitute a Loan Default Event has
occurred and is continuing as of the end of such Fiscal Year, or specifying the
nature of such event and the actions taken and proposed to be taken by the
Borrower to cure such default.”

Borrower ¨ has ¨ has not complied with this requirement.

4. Per section 5.9(d) of the Loan Agreement, the Borrower is required to send a
Certificate of the Borrower to the Authority and the Trustee. Section 5.9(d)
reads, in part, as follows:

“…On or before December 15 of each year during which any of the Bonds are
Outstanding, (i) a written disclosure of any significant change known to the
Borrower which would adversely impact the Trustee’s ability to perform its
duties under the Indenture, or of any conflicts which may result because of
other business dealings between the Trustee and the Borrower, and (iii) a
representation of the Borrower that all certificates, approvals, permits and
authorizations described in the Section 2.3(h) that are necessary for the
construction, as applicable, use or operation of the Project continue in full
force and effect, provided that with respect to any such certificate, approval,
permit or authorization that must issue without discretion on the part of the
issuer thereof, the Borrower need only disclose the absence of such certificate,
approval, permit or authorization and the Borrower’s plan to acquire it.”

Borrower ¨ has ¨ has not complied with this requirement.

 

If you answered “has not” to any of the above, please explain on a separate
paper.  

I represent and warrant that I have full authority to execute this certificate
on behalf of the Borrower. I certify that the foregoing certificate for the
above-referenced financing is true and correct.

 

By

 

 

   

Date

 

 

 

Authorized Borrower Representative

     

Title

 

 

   

Phone No.

 

 

 

D-2